Citation Nr: 1546493	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran served in the Colorado Army National Guard.  He had a period of active duty for training from May 2007 to September 2007 and a period of active duty from April 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was scheduled for a hearing before the Board in August 2015, but he did not appear.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the hearing request is considered withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2011, the RO made a formal finding on the unavailability of the Veteran's service treatment records.  In so doing, the RO indicated that it had received negative responses from the Records Management Center (RMC) and DRIS in April 2011 and May 2011.  

As noted above, the Veteran served on a period of active duty from April 2009 to March 2010.  However, he also indicated in an April 2011 VA Form 21-526 that he was still serving the Colorado Army National Guard.  However, there is no indication that the RO has ever contacted the Veteran's National Guard unit to determine whether his records may be stored there.  

Moreover, the VA Adjudication Procedure Manual indicates that the records may not be where they are supposed to be because of delays in forwarding records from one point to another.  Thus, the Board notes that the requests for the Veteran's service treatment records may have been unsuccessful due to the delay of records migration between the Army, the National Guard, the Records Management Center (RMC), and the National Personnel Records Center (NPRC).  Therefore, the AOJ should make an additional attempt to obtain and associate with the claims file the Veteran's complete service treatment records.

As this case must be remanded to search for service treatment records, the Veteran should be given the opportunity to submit or identify additional records and to report for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's National Guard unit, and any other appropriate location, to request all service personnel records and service treatment records.  As of April 2011, the Veteran reported that he was still serving in the Colorado Army National Guard.

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken. 

2.  The AOJ should take appropriate steps to verify the Veteran's current mailing address, to include contacting his representative or any other appropriate entity.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, right knee, a traumatic brain injury, and headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

4.  The AOJ should schedule the Veteran for VA examinations to determine the nature and etiology of any low back disorder, right knee disorder, headaches, and traumatic brain injury that may be present.  

The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
6. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


